Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claims 16-35 have been examined in this application. Claim 1-15 have been cancelled. This communication is the first action on the merits. 
Drawings
3.	The drawings filed on 4/14/21 are acceptable for examination proceedings.
Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.         Claim 28-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 28-29 includes a memory storing control program, however, the specification does not clearly define what the memory is, therefore, the broadest reasonable interpretation of the claim is that the memory could include transitory signals, which are non-statutory subject matter. The Examiner further notes that Paragraphs 67 discusses the memory 102 can be a high-speed RAM memory or a stable memory (non-volatile memory), such as a disk memory, however, this paragraph also fails to define the memory as a statutory medium as it provides only examples, and some of those examples include transitory embodiments. The Examiner suggests amending the claim to read “a non-transitory memory” to overcome this rejection.
6.	Claim 27 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 27 includes a computer-readable storage medium storing a multi-split air conditioner control program, however, the specification does not clearly define what the storage medium is, or how it is differentiated from the storage mediums which are disclosed in the specification, therefore, the broadest reasonable interpretation of the claim is that the storage medium could include transitory signals, which are non-statutory subject matter. The Examiner further notes that Paragraphs [0129] discusses a storage medium (e.g., ROM/RAM, disk, CD), however, this paragraph also fails to define the storage medium as a statutory medium as it provides only examples, and some of those examples include transitory embodiments. The Examiner suggests amending the claim to read “a non-transitory computer readable storage medium” to overcome this rejection.
Allowable Subject Matter
7.	Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 16, 20-22, 24-25, and 27-29, 32-34 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Lee (CN101464026A).
10.	Regarding claim 16, Lee discloses: 
	A control method comprising: after a multi-split air conditioner starts to operate in a heating mode, determining a target room from a plurality of rooms for which the multi-split air conditioner provides air conditioning (e.g., Referring to FIG. 1, the air conditioning system 100 includes an air conditioner 140 and a plurality of remote controllers 150 . The air conditioner 140 may include one or more of the indoor unit 130 and the outdoor unit 120 . However, the present invention is not limited to this. That is, the air conditioner 140 may include the plurality of indoor units 120 and the plurality of indoor units 130 . Each indoor unit 130 includes an indoor temperature sensor 135 that measures the temperature in the room) (As per the Para. [0039] the target room is determined based on the temperature increase due to the number of people entering to the room increase) (Para. [0025], Fig. 1),
	and obtaining an indoor temperature of the target room (e.g., Referring to FIG. 4 , if the operation mode of the indoor unit 130 is the heating mode, the control unit 150 may set the expected indoor temperature inputted thereto through the input unit 151 as the initial set temperature Tset and set higher than the initial set temperature Tset The temperature of the predetermined amount ΔT, that is, Tset+ΔT is used as the initial mode switching temperature. 240 Thereafter, the control unit 150 may determine whether the measured indoor temperature provided by the indoor temperature sensor 135 is higher than the initial mode switching temperature Tset+ΔT) (Para. [0037], Fig. 4);
	and in response to a determination that the indoor temperature of the target room is greater than the target temperature (e.g., Thereafter, the control unit 150 may determine whether the measured indoor temperature provided by the indoor temperature sensor 135 is higher than the initial mode switching temperature Tset+ΔT) (Para. [0037]), controlling the multi-split air conditioner to switch an operation mode of a target indoor unit corresponding to the target room from the heating mode to a cooling mode (e.g., If the temperature in the room increases, for example, due to an increase in the number of people entering the room, and reaches an initial mode switching temperature Tset+ΔT of, for example, 28°C, the control unit 154 switches the operation mode of the indoor unit 130 from the heating mode to the cooling mode) (Para. [0039]).
11.	Regarding claim 20, Lee discloses: 
  	The control method according to claim 16, further comprising, before determining whether the indoor temperature is greater than the target temperature: obtaining a set temperature for the target room set by a user (e.g., The user can input any desired indoor temperature or determine a predetermined amount ΔT by manipulating the function keys 151) (Para. [0038]);
	and determining the target temperature according to the set temperature, the target temperature being greater than the set temperature (e.g., More specifically, if the user presses the first function key 151a, the air conditioner 140 may be placed in a temperature setting mode for determining a predetermined amount ΔT or inputting an expected indoor temperature. Thereafter, by pressing the second function keys 151b and 151c to move the cursor vertically or
horizontally, the user can select one of a plurality of default values as the predetermined amount ΔT or as the expected indoor temperature. Thereafter, the user presses the third function key 151d, thereby completing the temperature setting) (Para. [0038]).  
12.	Regarding claim 21, Lee discloses: 
	The control method according to claim 20, wherein determining the target temperature according to the set temperature includes: obtaining an offset; and obtaining the target temperature by calculating a sum of the set temperature and the offset (e.g., The indoor temperature sensor 135 measures the temperature in the room (S200). 353 Thereafter, it is determined whether the temperature in the room has reached the initial mode switching temperature, that is, Tset+ΔT (S300). If the temperature in the room reaches the initial mode switching temperature Tset+ΔT, the control unit 154 switches the operation mode of the indoor unit 130 from the heating mode to the cooling mode, and sets the initial mode switching temperature Tset+ΔT as a new setting temperature Tset' (S400)) (Para. [0046]).  
13.	Regarding claim 22, Lee discloses: 
	The control method according to claim 16, further comprising, after controlling the multi-split air conditioner to switch the operating mode of the target indoor unit: determining, every preset time interval, whether a current indoor temperature in the target room is lower than a set temperature (e.g., Thereafter, the control unit 154 may determine whether the measured indoor temperature provided by the indoor temperature sensor 135 is lower than the initial mode switching temperature Tset-ΔT. For example, if the user inputs a temperature of 28°C as the expected indoor temperature to the control unit 154 via the input unit 151, and the operation mode of the indoor unit 130 is the cooling mode, the expected indoor temperature may become the initial set temperature) (Para. [0040]);
	calculating a difference between the set temperature and the current indoor temperature in response to a determination that the current indoor temperature is lower than the set temperature (e.g., Since the operation mode of the indoor unit 130 is the cooling mode, the temperature in the room can be maintained below the expected indoor temperature. 296 Thereafter, if the temperature in the room drops to the initial mode switching temperature Tset-ΔT, the control unit 154 switches the operation mode of the indoor unit 130 from the cooling mode to the heating mode so that the temperature in the room cannot drop any more, but can be maintained) (Para. [0041]);
	and controlling the multi-split air conditioner to switch from the cooling mode to the heating mode in response to a determination that the difference is greater than a preset difference (e.g., Thereafter, if the temperature in the room drops to the initial mode switching temperature Tset-ΔT, the control unit 154 switches the operation mode of the indoor unit 130 from the cooling mode to the heating mode so that the temperature in the room cannot drop any more, but can be maintained) (Para. [0041]).  
14.	Regarding claim 24, Lee discloses: 
	The control method according to claim 16, further comprising: after the multi-split air conditioner starts to operate in the heating mode, obtaining an indoor temperature of each room of the plurality of rooms (e.g., Thereafter, the control unit 150 may determine whether the measured indoor temperature provided by the indoor temperature sensor 135 is higher than the initial mode switching temperature Tset+ΔT) (Para. [0037]),
	and determining whether the indoor temperature of each room is greater than or equal to a corresponding set temperature corresponding to the room (e.g., Referring to FIG. 4 , if the operation mode of the indoor unit 130 is the heating mode, the control unit 150 may set the expected indoor temperature inputted thereto through the input unit 151 as the initial set temperature Tset and set higher than the initial set temperature Tset The temperature of the predetermined amount ΔT, that is, Tset+ΔT is used as the initial mode switching temperature. 240 Thereafter, the control unit 150 may determine whether the measured indoor temperature provided by the indoor temperature sensor 135 is higher than the initial mode switching temperature Tset+ΔT) (Para. [0037]); 
	wherein determining the target room includes determining the target room in response to a determination that the indoor temperature of at least one of the plurality of rooms is lower than the corresponding set temperature (e.g., whether the measured indoor temperature provided by the indoor temperature sensor 135 is lower than the initial mode switching temperature Tset-ΔT) (para. [0040]).
15.	Regarding claim 25, Lee discloses: 
	The control method according to claim 24, further comprising, after determining whether the indoor temperature of each room is greater than or equal to the set temperature corresponding to the room: controlling the multi-split air conditioner to stop heating in response to a determination that the indoor temperature of each room is greater than or equal to the set temperature corresponding to the room (e.g., If the temperature in the room increases, for example, due to an increase in the number of people entering the room, and reaches an initial mode switching temperature Tset+ΔT of, for example, 28°C, the control unit 154 switches the operation mode of the indoor unit 130 from the heating mode to the cooling mode) (Para. [0039]).  
16.	Regarding claim 27, Claim 27 recites a computer readable storage medium that implement the method of claim 16, with substantially the same limitations. Therefore the rejection applied to claim 16 also applies to claim 27.
17.	Regarding claim 28, Claim 28 recites a control device that implement the control method of claim 16, with substantially the same limitations. Therefore the rejection applied to claim 16 also applies to claim 28.
18.	Regarding claim 29, Claim 29 recites a multi-split air conditioner that implement the control method of claim 16, with substantially the same limitations. Therefore the rejection applied to claim 16 also applies to claim 29.
19.	Regarding claim 32, As to claim 32, applicant is directed to the citation for claim 20 above. 
20.	Regarding claim 33, As to claim 33, applicant is directed to the citation for claim 22 above. 
21.	Regarding claim 34, As to claim 34, applicant is directed to the citation for claim 24 above. 

				Claim Rejections - 35 USC § 103
22.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

23.	Claims 17 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Takagi (Pub: 2010/0174414).
24.	Regarding claim 17, Lee teaches the control method according to claim 16 but does not specifically teach wherein determining the target room includes: detecting whether a detection room is preset in the multi-split air conditioner; and determining the target room according to a result of determining whether the detection room is preset, including: determining the detection room as the target room in response to a determination that the detection room is preset; or determining one of the plurality of rooms as the target room in response to a determination that no detection room is preset.
	Takagi teaches wherein determining the target room includes: detecting whether a detection room is preset in the multi-split air conditioner; and determining the target room according to a result of determining whether the detection room is preset, including: determining the detection room as the target room in response to a determination that the detection room is preset (e.g., An air-conditioning target space in the same indoor space is determined for the control unit 17 of each of the air conditioners A. An air-conditioning load of the air-conditioning target space is calculated by a "preset temperature" by the remote controller 18, "inlet temperature (indoor)" detected by the inlet temperature sensor 15, and "number of people detected by the human detection sensor" detected by the human detection sensor 16) (Para. [0032]); or determining one of the plurality of rooms as the target room in response to a determination that no detection room is preset.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Lee and Takagi before him/her, to modify the teachings of Lee to include the teaching of Takagi in order to achieve both comfort and power-saving operation of the entire air-conditioning space (Takagi: Para. [0031]).
25.	Regarding claim 30, As to claim 30, applicant is directed to the citation for claim 17, above. 
26.	Claims 18-19, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Jiang (CN104214893B).
27.	Regarding claim 18, Lee teaches the control method according to claim 16, wherein Lee further teaches controlling the multi-split air conditioner to switch the operation mode of the target indoor unit includes: controlling the multi-split air conditioner to stop heating (e.g., If the temperature in the room increases, for example, due to an increase in the number of people entering the room, and reaches an initial mode switching temperature Tset+ΔT of, for example, 28°C, the control unit 154 switches the operation mode of the indoor unit 130 from the heating mode to the cooling mode) (switching operation from heating mode is interpreted as stop heating) (Para. [0039]).  
	Lee does not specifically teach controlling a refrigeration valve of the target indoor unit to open and a refrigeration valve of each of other one or more indoor units corresponding to other one or more of the plurality of rooms to close; and controlling the multi-split air conditioner to start to operate in the cooling mode to cool the target room.  
	Jiang teaches controlling a refrigeration valve of the target indoor unit to open and a refrigeration valve of each of other one or more indoor units corresponding to other one or more of the plurality of rooms to close; and controlling the multi-split air conditioner to start to operate in the cooling mode to cool the target room (e.g., In step 306, the solenoid valve A is opened, the solenoid valve B is closed, and the indoor unit A is cooled) (Para. [0065]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Lee and Jiang before him/her, to modify the teachings of Lee to include the teaching of Jiang in order to provide a technical solution of the present invention, the user's demand for temperature regulation of multiple rooms is improved while saving costs (Jiang: Para. [0001]).
28.	Regarding claim 19, Lee teaches the control method according to claim 16, wherein Lee further teaches the operation of controlling the multi-split air conditioner to switch an operation mode of an indoor unit corresponding to the room for cooling from the heating mode to a cooling mode comprises: generating a cooling start instruction corresponding to the room for cooling (e.g., the control unit 154 switches the operation mode of the indoor unit 130 from the heating mode to the cooling mode, So that the temperature in the room cannot increase any more, but can be maintained below the initial mode switching temperature Tset+ΔT) (Para. [0039]);
	Lee does not specifically teach and sending the cooling start instruction to the multi-split air conditioner so that the multi-split air conditioner, upon receiving the cooling start instruction, stops heating, opens a refrigeration valve of the target indoor unit and closes a refrigeration valve of each of other one or more indoor units corresponding to other one or more of the plurality of rooms, so as to start to operate in the cooling mode to cool the target room.
	Jiang teaches and sending the cooling start instruction to the multi-split air conditioner so that the multi-split air conditioner, upon receiving the cooling start instruction, stops heating, opens a refrigeration valve of the target indoor unit and closes a refrigeration valve of each of other one or more indoor units corresponding to other one or more of the plurality of rooms, so as to start to operate in the cooling mode to cool the target room (e.g., In step 306, the solenoid valve A is opened, the solenoid valve B is closed, and the indoor unit A is cooled) (Para. [0065]).  
29.	Regarding claim 31, As to claim 31, applicant is directed to the citation for claim 18 above. 
30.	Claims 26 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Jiang, and further in view of Welden (Patent: 5775581).
31.	Regarding claim 26, Lee teaches the control method according to claim 16 but does not specifically teach wherein refrigeration valves of various indoor unit of the multi-split air conditioner are configured to be individually closed and individually opened.
	Jiang teaches wherein refrigeration valves of various indoor unit of the multi-split air conditioner are configured to be individually closed and individually opened (e.g., In step 306, the solenoid valve A is opened, the solenoid valve B is closed, and the indoor unit A is cooled) (Para. [0065]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Lee and Jiang before him/her, to modify the teachings of Lee to include the teaching of Jiang in order to provide a technical solution of the present invention, the user's demand for temperature regulation of multiple rooms is improved while saving costs (Jiang: Para. [0001]).
	The combination Lee and Jiang does not specifically teach and heating valves of the various indoor units are configured to be simultaneously closed and simultaneously opened.  
	Welden teaches and heating valves of the various indoor units are configured to be simultaneously closed and simultaneously opened (e.g., If while the thermostat (157) is calling for heat and one set of valves are open, the recycling time delay circuit (160) causes wires (174 and 175) to reverse, that is the hot wire becomes open end the open wire becomes hot, the circuit (156) closes the valves currently open and simultaneously opens the valves which were closed. The fan (42) remains on) (Col. 10, Ln. 45-51).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Lee, Jiang and Welden before him/her, to modify the combined teachings of Lee, and Jiang to include the teaching of Welden in order to provide to provide an improved heating system (Welden: Col. 2, Ln. 18-19).
29.	Regarding claim 35, As to claim 35, applicant is directed to the citation for claim 26 above. 


						Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698. The examiner can normally be reached Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116